Citation Nr: 0203539	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  97-00 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with anxiety, currently evaluated as 
30 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

The current appeal previously arose from an August 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  The RO, 
in pertinent part, determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for PTSD, and denied entitlement to an 
evaluation in excess of 30 percent for the service-connected 
anxiety disorder.

This case was most recently before the Board of Veterans' 
Appeals (Board) in April 2000, at which time, in pertinent 
part, the Board determined that new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for PTSD and granted service connection therefor.  
The Board also remanded the claim of entitlement to an 
evaluation in excess of 30 percent for the service-connected 
anxiety disorder for additional development and adjudicative 
action in view of the above grant.

In January 2002 the RO affirmed the 30 percent evaluation for 
anxiety disorder associated with PTSD.  The RO also granted 
entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability (TDIU).  

In addition to PTSD with anxiety rated as 30 percent 
disabling, service connection has been granted for traumatic 
arthritis of the cervical spine and right shoulder, rated as 
30 percent disabling respectively, and for an appendectomy 
scar and residuals of a fracture of the right first rib, each 
rated as noncompensable.

The case has been returned to the Board for further appellate 
review. 


FINDING OF FACT

PTSD with anxiety is manifested by not more than definite or 
moderate symptoms with definite or moderate impairment in 
social and occupational functioning.


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2001); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service personnel records shows that the 
veteran served in the European Theater during World War II.  
He was awarded the Purple Heart.

A VA neuropsychiatric examination was conducted in August 
1948.  The impression from the examination was hysteria 
psychoneurosis.  The examiner noted there was no evidence of 
psychosis.

The report of a January 1954 neuropsychiatric examination 
included pertinent diagnoses of inadequate personality with 
emotional instability and no neurological disorder or 
psychotic or psychoneurotic reaction found.

The report of a July 1988 VA psychiatric examination has been 
associated with the claims files.  The diagnosis at that time 
was generalized anxiety disorder.

A VA psychiatric examination report dated in April 1996 shows 
that the veteran reported being forgetful with dates, names 
and phone numbers.  He indicated that he would occasionally 
become disoriented, but that he could drive his car.  He 
indicated that he would not forget his own phone number.  He 
reported some nightmares and some discomfort in crowds.  
However, he noted that he would sit anywhere in restaurants 
and that he was not bothered by war movies.  

He noted that he was quite nervous at times and had a number 
of worries.  He reported a good relationship with his spouse 
of 48 years.  The examiner indicated that he exhibited 
thought processes and associations which were logical, tight, 
and without confusion.  There was no gross impairment of 
memory, and he was oriented times three.  There were no 
reported hallucinations or delusional material.  The 
diagnosis was generalized anxiety disorder.  It was the 
examiner's opinion that there was not enough evidence of 
either intrusive thoughts or social discomfort to warrant a 
diagnosis of PTSD.

VA outpatient treatment records dated from January 1998 to 
April 1999 were provided for the record, but were negative 
for any treatment for symptoms associated with PTSD.

The veteran and his spouse testified at a personal hearing in 
April 1999 over which a Hearing Officer of the RO presided.  
The transcript of the hearing has been associated with the 
claims file.  The veteran testified as to PTSD 
symptomatology, reporting that he experienced nightmares and 
intrusive thoughts of combat.  He also reported a startle 
reaction.  

He indicated that he would take sleeping pills, but that none 
of his doctors had otherwise suggested a need for treatment.  
He noted that he had only been fired from one job in his 
life.  His spouse added that she did not believe that he 
would sleep soundly.  It was noted that he was not receiving 
any treatment for PTSD or anxiety at the time of the hearing.

A private medical record dated in April 1999 from GCE, MD, is 
of record.  The physician indicated that the veteran was 
injured by an explosion in Germany which caused a building to 
collapse on him.  His spouse reported she was driven crazy by 
the veteran's fidgeting.  The physician opined, in pertinent 
part, that the veteran had PTSD which was manifested by 
fidgeting due to survivor's guilt regarding buddies who were 
killed.

A VA psychiatric examination report dated in April 1999 
reveals that the veteran reported occasional nightmares, some 
of which were war related.  The examiner noted the veteran 
did not report any intrusive thoughts during the day.  The 
veteran did suggest startle reaction and anxiety, but that 
when he would go to restaurants, he did not particularly care 
where he sat.  He also noted that he enjoyed war movies, if 
they were realistic.  The impression from the examination was 
generalized anxiety disorder.  A Global Assessment of 
Functioning (GAF) code of 57 was assigned.

VA outpatient treatment records dated from January 1998 to 
September 2000 which have been incorporated into the 
veteran's claim folder contain no actual evidence of 
treatment for PTSD or any other psychiatric disorder.  When 
seen for routine follow up care of a heart disorder, the 
veteran reported nervousness which he stated had been with 
him for about 50 years.  He stated he felt nervous on the 
inside and was easily agitated.  He denied panic attacks and 
did not believe his nervousness was brought on by anything 
specific.  He reported having nightmares about his war 
experiences, but denied any daytime flashbacks, avoidant 
behavior or significant impairments.  He stated that gunshots 
and firecrackers would startle him, however, he did report 
that he would deer hunt with a rifle.  He noted that he did 
not perceive his nervousness to be a great problem. 

Also of record is a Medical Assessment Of Ability To Do Work-
Related Activities (Mental) form, from the Social Security 
Administration and completed by GCE, MD, dated in February 
2000.  The record reveals that the physician reported the 
veteran was unable to work because of his inability to adjust 
to a job, follow work rules, relate to co-workers, deal with 
the public, use judgment, interact with supervisors, deal 
with work stress, function independently, and maintain 
attention or concentration.  He added that the veteran was 
unable to understand or carry out simple job instructions 
because of his PTSD.  He also indicated that his arthritis 
would impair activities.  It was the physician's opinion the 
veteran was competent.

In December 2000, the RO contacted the North Central Arkansas 
Medical Associates requesting the veteran's treatment records 
from January 1950 to April 1960.  There was no reply to the 
request of the RO.  

The veteran was advised that the requested records had not 
been received by letter dated in March 2001.  He was further 
asked to provide these records, but he failed to reply to the 
request of the RO.

A VA examination report dated in July 2001 reveals that the 
veteran was apparently not receiving any mental health 
treatment.  He reported that he had his ups and downs, having 
nightmares several times a month which generally involved his 
military experiences.  He stated that in the nightmares it 
seemed like he was in a place he could not get out of, move 
or otherwise do anything.  He indicated that this would 
happen to him in the military, and that sometimes he would 
awaken from these nightmares.  Typically he would be nervous 
and sweaty when awakened, and often he could not return to 
sleep.  He stated that something would remind him about the 
war virtually every day.  Fireworks, as well as his aches and 
pains, all would trigger thoughts.

He stated he was easily startled by noises and was nervous 
driving on the road.  He added that his reaction to crowds 
varied with the type of crowd.  Sometimes he would go to a 
restaurant, but he would usually sit with his back to a wall.  
He would not go to large stores very often.  Generally he 
would avoid watching war movies.  If they are realistic, he 
reported becoming nervous and upset.  He indicated being 
married to his wife of about 50 years, and generally they 
would get along fairly well.  He noted being active with 
chores around the house.  He stated that he would visit in a 
coffee shop.  He denied alcohol or drug use.

Mental status examination revealed that he presented as a 
casually groomed individual who was fully cooperative.  He 
gave no reason to doubt the information he provided.  He 
appeared rather dysphoric.  His speech was within normal 
limits with regard to rate and rhythm.  His predominant mood 
was one of depression and his affect was appropriate to 
content.  His thought processes and associations were logical 
and tight, with no loosening of associations or confusion 
noted.  There was no gross impairment in memory observed, and 
he was oriented in all spheres.  Hallucinations were not 
reported and no delusional material was noted.  

His insight and judgment were adequate.  He denied current 
suicidal or homicidal ideation.  It was the examiner's 
opinion the veteran was competent for VA purposes.  A GAF of 
55 was assigned which was said to be indicative of moderate 
social and occupational difficulty.

In August 2001, the examiner provided an addendum, having 
reviewed the veteran's entire claims folder.  The examiner 
stated that the current GAF of  55 was generally consistent 
with the previous GAF rating of 57, both of which imply a 
moderate level of severity in terms of occupational and 
social impairment.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).



During pendency of this appeal, the diagnostic criteria for 
rating psychiatric disorders were amended by regulatory 
changes in the law.  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Accordingly, the Board will consider both former and 
amended criteria and will apply the criteria more favorable 
to him.  Id.

The veteran's service-connected psychiatric disability is 
currently rated as 30 percent disabling pursuant to 
Diagnostic Code 9411 which provides the rating criteria for 
PTSD.  Consideration has also been given the veteran's 
generalized anxiety disorder, which is evaluated under 
Diagnostic Code 9400.  Both PTSD and generalized anxiety 
disorder are rated under the criteria set forth in Diagnostic 
Code 9440.

Under the former criteria of Diagnostic Code 9411, when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with the 
most daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and demonstrable inability to obtain or 
retain employment, a rating of 100 percent is warranted.  

A 70 percent rating evaluation is warranted for PTSD when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  





A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. 

A 30 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is definitely impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in definite 
social impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  

The General Counsel concluded that the term "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree." It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large.  VAOPGCPREC 9-93.  The Board is bound 
by this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).  

Effective November 7, 1996, the rating criteria for mental 
disorders were amended. Under the revised rating criteria, a 
100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.




A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is warranted when occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).



In addition, the Board notes that in VAOPGCPREC 3-00, the 
General Counsel concluded that when a provision of the VA 
rating schedule is amended during the course of a claim for 
an increased rating, under that provision as amended, the 
Board should determine whether the intervening change is more 
favorable to the veteran; if so, the Board should apply that 
provision to rate the disability from and after, the 
effective date of the regulatory change; and the Board should 
apply the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  With these considerations in mind, the Board will 
address the merits of the claim at issue.

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2001).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(10 (2001).
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  

A GAF of 21 to 30 is defined as behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2001);  38 C.F.R. 
§§ 3.102, 4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been an additional 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas, 1 Vet. App. at 
312-313.

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center in Little Rock, Arkansas; with the North Central 
Arkansas Medical Associates; and private medical records from 
GCE, MD.  The treatment records from the VA Medical Center in 
Little Rock, Arkansas, and from GCE, MD, have been obtained 
and have been associated with the veteran's claims folder.  
Efforts by the RO to obtain records from the North Central 
Arkansas Medical Associates have been unsuccessful, however, 
the veteran has been notified of such efforts, but has not 
responded to a request for additional information with regard 
to such records.  The veteran has also been offered 
comprehensive and contemporaneous VA examinations.  The RO 
has obtained and associated with the claims file the medical 
treatment and examination reports identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist had 
significantly changed since the statement of the case was 
issued to the veteran.  In this case, however, the Board 
finds that the veteran is not prejudiced by its consideration 
of his claim pursuant to this new law.  As set forth above, 
VA has already met all obligations to the veteran under this 
new legislation.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  Both the veteran and his spouse 
have presented testimony at a personal hearing before a 
Hearing Officer of the RO in April 1999.  

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statements of 
the case, Remands of the Board, and associated 
correspondence.  In this regard, the veteran has been given 
the opportunity to direct the attention of the RO to evidence 
which he believes is supportive of his claim, and the RO, as 
noted above, has expanded the record accordingly by obtaining 
and associating with the claims file any additional evidence 
mentioned by the veteran.  There is no known additional 
evidence claimed by the veteran to exist which would 
substantiate his claim.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Rating Evaluation

The veteran maintains that the 30 percent evaluation which 
has been assigned for 
his PTSD with anxiety does not accurately reflect the degree 
of disability that he currently experiences.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  However, these 
statements must be viewed in conjunction with the objective 
medical evidence.  

In this regard, the medical evidence of record shows that the 
veteran reported symptoms which included nervousness, 
nightmares, insomnia, some startle response, dysphoria, and 
depression.  However, he was oriented in all spheres, his 
thought processes and associations were logical and tight, 
and there was no looseness of association or confusion.  
There were no gross impairment of memory, hallucinations, 
delusions, suicidal or homicidal ideations.  His insight and 
judgment were said to be adequate.  

Under the former rating criteria, 38 C.F.R. § 4.132, 
Diagnostic Code 9411, the Board finds that a disability 
rating greater than 30 percent is not warranted.  The veteran 
had demonstrated symptoms as stated above, which are 
characteristic of a disability manifested by an ability to 
establish or maintain effective or favorable relationships 
with people which is "definitely" impaired.  Similarly, the 
veteran's symptoms, at best, result in reliability, 
flexibility and efficiency levels which are so reduced as to 
result in "definite" social impairment.  The veteran's GAF 
codes of 55 and 57 are productive of moderate symptoms.  As 
the term "definite" in 38 C.F.R. § 4.132 was has been 
construed as "distinct, unambiguous, and moderately large in 
degree," representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large," the Board is of the opinion that a 30 percent 
evaluation more closely approximates the degree of the 
veteran's disability pursuant to the criteria in effect prior 
to November 7, 1996.

Similarly, the Board is of the opinion that an evaluation 
greater than 30 percent pursuant to the criteria in effect 
prior to November 7, 1996, is not warranted as there is no 
evidence of considerable social or industrial impairment, 
severe social or industrial impairment, or total incapacity.

His psychoneurotic symptoms had not been shown to be of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  His psychiatric 
disorder was not specifically determined not to be in and of 
itself a demonstrable hindrance to obtaining or retaining 
employment.  Additionally, it was not shown that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, accompanied by totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  As such, 
the Board concludes that the preponderance of the evidence is 
against the assignment of a disability rating in excess of 30 
percent, pursuant to the regulations in effect prior to 
November 7, 1996.




Under the revised rating criteria, 38 C.F.R. § 4.130 
Diagnostic Code 9440, the Board finds that a rating 
evaluation greater than 30 percent is not warranted.  The 
evidence of record shows that the veteran experiences 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

He has not, however, demonstrated symptoms which would 
suggest occupational and social impairment manifested by 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Similarly, there was no evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships.  


The evidence also failed to demonstrate that the veteran 
exhibited total occupational and social impairment, due 
solely to his PTSD symptoms of gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  The Board is cognizant that the veteran is no 
longer employed, however, the examiners on multiple occasions 
have attributed this to the veteran's other service-connected 
disabilities, to include a traumatic arthritis of the 
cervical spine and right shoulder, and residuals of a 
fractured rib, rather than solely to his PTSD with anxiety.  
As the Board noted earlier, the veteran is in receipt of a 
TDIU.

Taking into consideration all of the available information 
and the criteria set forth in the Schedule, it is the finding 
of the Board a rating in excess of 30 percent for PTSD with 
anxiety is not warranted.  The 30 percent rating is the 
highest rating warranted during the entire appeal period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment resulting from the PTSD with anxiety more nearly 
approximate the criteria for the next higher evaluation 
pursuant to 38 C.F.R. § 4.7 (2001).  Additionally, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule. 38 C.F.R. § 4.3 (2001).


Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
considered the veteran's claim with application of the 
extraschedular criteria, but did not grant entitlement to an 
increased evaluation on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture with 
respect to PTSD  with anxiety to be unusual or exceptional in 
nature as to warrant referral of his case to the Director or 
Under Secretary for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this regard, PTSD with anxiety has not 
required frequent inpatient care, nor has it markedly 
interfered with employment.  As the Board noted earlier, the 
veteran is already in receipt of a TDIU based on the combined 
effect of all his service-connected disabilities.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
PTSD with anxiety.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
with anxiety is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

